DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 4/8/2022 wherein claims 1 and 17 are amended, claims 11-16 are previously withdrawn, no claims are further canceled, and no claims are new. Therefore, claims 1-7, 9-20 are currently pending, wherein claims 11-16 are withdrawn.
The Applicant’s amendment to the claims has overcome the claim objection previously set forth in the Final Rejection dated 1/18/2022. Therefore, the claim objection previously set forth in the Final Rejection dated 1/18/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/8/2022, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunn et al. (US 2004/0158207), Kislev et al. (WO 2011/055308), and Wexler (US 8,202,253).
As recited within the Interview Summary dated 4/5/2022, further consideration of the prior art of record was necessary based on the Applicant’s amendments. After further consideration the Examiner determined that Hunn modified in view of the teachings of Kislev teaches the majority of the new limitations of claims 1 and 17, respectively. Kislev lacks any teaching or suggestion that the infusion or fluid communication into the patient’s blood stream. Nonetheless, Wexler makes up for the deficiency of Kislev. Refer to the 35 U.S.C. 103 rejection of claims 1-7, 9-10, and 17-20 below for a detailed explanation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
“a locking mechanism that selectively locks and unlocks the needle hub and the catheter hub in an actuated position” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient’s blood stream" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “a blood stream of the patient ”.  
Claim 4 recites “an infusion through the catheter and into a blood vessel within the patient’s body”. It is unclear to the Examiner if this infusion is the same infusion as recited within claim 1, line 11. For the purpose of examination, the infusion recited in claim 4 is interpreted as the same infusion as recited within claim 1.
Claims 2-3 and 5-7 and 9-10 are rejected under 35 U.S.C. 112(b) as they are dependent upon a rejected claim.
Claim 17 recites the limitation "the patient’s blood stream" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “a blood stream of the patient ”.  
Claim 17, line 17 recites “the patient’s blood stream” which similarly lacks antecedent basis. However, the aforementioned suggestion would provide proper antecedent basis for this limitation.
Claim 18, line 1 recites “an infusion tube”. It is unclear to the Examiner if “an infusion tube” is the same as the recited “tubing” as recited in claim 17, line 12. For the purpose of examination, the limitation “an infusion tube” will be interpreted to be the same as the “tubing”.
Claims 19-20 are rejected under 35 U.S.C. 112(b) as they are dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al. (US 2004/0158207; hereinafter “Hunn”) in view of Kislev et al. (WO 2011/055308; hereinafter “Kislev”) and Wexler (US 8,202,253). The Examiner would like to note that Kislev has been provided by the applicant within the IDS dated 6/18/2020.
With regards to claim 1, Hunn discloses (Figs. 9-12) an intravenous therapy system (see Fig. 9), comprising: 
a housing (the unitary structure of 1, 2) to house an actuation hub (5, 27), the actuation hub comprising:
a needle hub (27) operatively coupled to a needle (8) to insert the needle into a patient's body (See [0073] “said needle carrier 27 being fixedly connected to the guiding needle 8…expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue” and see Fig. 10); and 
a catheter hub (5) operatively coupled (See [0073] “the cannula 3, together with its holder 5”) to a catheter (3) to insert the catheter into the patient's body (See [0073] “expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue”), the catheter being formed coaxially with an outer surface of the needle (See [0064] “The cannula inserting device comprises a guiding needle 8 which is guided through the cannula 3”); and 
wherein after insertion of the needle into the patient's body, the needle is configured to be retracted into the needle hub, thus maintaining a distal end of the needle within the needle hub, to coaxially remove the needle from within the catheter (See Figs. 11-12 and [0076] “Fig. 11 shows the cannula inserting device shown in Fig. 10, once the needle carrier 27 has been retracted. The guiding needle 8 has thus been retracted back out of the expelled cannula 3 and inserted back into the guiding element 6, in order to avoid injuries.”).
Hunn is silent with regards to an inflatable bladder formed along a length of the catheter to maintain the catheter in the patient's body; and a fluidic channel in fluid communication with the inflatable bladder and the catheter hub, wherein the fluidic channel is configured for infusion into the patient’s blood stream. 
Nonetheless, Kislev teaches (Figs. 1-5) an inflatable bladder (250) formed along a length of a catheter (210) to maintain the catheter in the patient's body (see [00100] “The fixation balloon can be used for fixation of the catheter 200 with respect to the body of the person after being inserted into the cavity of that person”);
and a fluidic channel (see at the channel annotated at 240 in Fig. 2) in fluid communication with the inflatable bladder and the catheter hub (the unitary structure shown at 230, 240 in Fig. 4 wherein 230 annotates the side port of the catheter hub), wherein the fluidic channel is configured for infusion into the patient’s bladder (see [0064-0065], [0098] and [00103] wherein liquid is diffused through the elastic and permeable wall of the inflatable bladder). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of the intravenous therapy system of Hunn with a teaching of Kislev such that an inflatable bladder is formed along a length of the catheter to maintain the catheter in the patient’s body; and a fluidic channel in fluid communication with the inflatable bladder and the catheter hub, wherein the fluidic channel is configured for infusion into the patient’s bladder. One of ordinary skill in the art would have been motivated to make this modification, in order to fixate the catheter within the body of the patient after the catheter is inserted into the patient (See [00100] of Kislev). Therefore, by fixating the catheter within the body of the patient the bladder may facilitate a continuous flow of liquid through the bladder during a prolonged period that may exceed three days, a week, or a month (See [0008-0010] of Kislev).
The intravenous therapy system of Hunn modified in view of the teaching of Kislev will hereinafter be referred to as the intravenous therapy system of Hunn and Kislev. However, the intravenous therapy system of Hunn and Kislev is silent with regards to the fluidic channel being configured for infusion into the patient’s blood stream.
Nonetheless, Wexler teaches (Fig. 12) that the fluidic channel (see channel located within the tubing shown at 68 in Fig. 12) is configured for infusion (see Col. 1, lines 16-51 and Col. 2, lines 55-60 which teaches that the insertion of the catheter cannula 52 is to establish a catheter infusion site for fluid therapy) into the patient’s blood stream (60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous therapy system of Hunn and Kislev with a teaching of Wexler such that the fluidic channel is configured for infusion into the patient’s blood stream. One of ordinary skill in the art would have been motivated to make this modification, in order to infuse directly into the patient’s blood stream (see Abstract and Col. 2, lines 55-60 of Wexler).
The intravenous therapy system of Hunn and Kislev modified in view of Wexler will hereinafter be referred to as the intravenous therapy system of Hunn, Kislev, and Wexler.
With regards to claim 2, the intravenous therapy system of Hunn, Kislev, and Wexler teaches the claimed invention of claim 1, and Hunn further teaches (Figs. 9-12) that after insertion of the needle (8) into the patient’s body (See [0073] “said needle carrier 27 being fixedly connected to the guiding needle 8…expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue” and see Fig. 10), the needle hub (27) and the needle may be removed from the actuation hub (1; see Fig. 12, [0057], and [0080]).
With regards to claim 3, the intravenous therapy system of Hunn, Kislev, and Wexler teaches the claimed invention of claim 1, however, Hunn is silent with regards to the intravenous therapy system further comprising a bladder fluid injection port to couple a fluid reservoir to the bladder via a length of tubing. 
Nonetheless, Kislev further teaches (Figs. 1-5 and 18) a bladder fluid injection port (See [0098] “the inflation lumen 240 has an inlet and an outlet” wherein the inlet is the bladder fluid injection port) to couple a fluid reservoir (290) to the bladder (250) via a length of tubing (240; see [0098] “The inlet of the inflation lumen 240 allows the liquid to enter the inflation lumen 240. The liquid can be injected in the inflation lumen 240 by a syringe (such as syringe 290 of figure 18)” and see Fig. 10 which shows the coupling of the fluid reservoir to the bladder via a length of tubing).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn, Kislev, and Wexler with a further teaching of Kislev such that the intravenous therapy system comprises a bladder fluid injection port to couple a fluid reservoir to the bladder via a length of tubing. One of ordinary skill in the art would have been motivated to make this modification, in order to inflate the bladder/fixation element such that the bladder/fixation element can fixate a catheter within the body of the person (See [0098] and [00100] of Kislev).
With regards to claim 4, the intravenous therapy system of Hunn, Kislev, and Wexler teaches the claimed invention of claim 1, however Hunn, is silent with regards to the intravenous therapy system further comprising an infusion tube fluidically coupled to the catheter to provide an infusion through the catheter and into a blood vessel within the patient's body.
Nonetheless, Kislev further teaches (Figs. 1-5) the intravenous therapy system (see Fig. 2) further comprising an infusion tube (240) fluidically coupled to the catheter (210) to provide infusion through the catheter and into the patient’s bladder (see [0064-0065], [0098], and [00103] wherein the liquid used to inflate the bladder/fixation balloon is diffused through the elastic and permeable wall of the inflatable bladder/fixation balloon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous therapy system of Hunn, Kislev, and Wexler with a further teaching of Kislev such that the intravenous therapy system further comprises an infusion tube fluidically coupled to the catheter to provide infusion through the catheter and into the patient’s bladder. One of ordinary skill in the art would have been motivated to make this modification, as this infusion through the permeable wall of the fixation balloon/bladder forms a thin film (layer) of liquid that prevents or reduces the formation of biofilm on the external surface of the wall of the fixation balloon/bladder.
	Furthermore, the intravenous therapy system of Hunn, Kislev, and Wexler teaches providing an infusion through the catheter and into a blood vessel (blood stream) within the patient’s body (as described within the rejection of claim 1 above wherein the intravenous therapy system of Hunn and Kislev is modified in view of Wexler). Therefore, no further modification is necessary of the intravenous therapy system of Hunn, Kislev, and Wexler. 
With regards to claim 5, the intravenous therapy system of Hunn, Kislev, and Wexler teaches the claimed invention of claim 1, however, Hunn is silent with regards to the intravenous therapy system further comprising a visual indicator to indicate when the needle and the catheter have accessed a blood vessel within the patient’s body.
Nonetheless, Wexler further teaches (Figs. 1-6) a visual indicator (Col. 5, lines 15-54 “As the needle 42 punctures the blood vessel 60, as seen in FIG. 8, pressure within the blood vessel 60 forces blood 62 through the needle 42 and into the transparent void or chamber space 32 located within the plunger assembly 26 thereby providing a visual indication of the presence of arterial pressurized blood 62”) to indicate when a needle (42) and catheter (52) has accessed a blood vessel (60) within a patient's body (16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn, Kislev, and Wexler in view of a further teaching of Wexler such that the intravenous therapy system includes a visual indicator to indicate when the needle and catheter have accessed a blood vessel within the patient's body. One of ordinary skill in the art would have been motivated to make this modification, in order to positively indicate the cannula placement within a blood vessel (Col. 3, lines 1-7 of Wexler). The intravenous therapy system of Hunn, Kislev, and Wexler would be modified such that needle hub/needle carrier is transparent and includes a void or chamber space within that is in fluid communication with the needle. The blood would flow through the needle and into the transparent void or chamber space which would provide a visual indication of the presence of arterial pressurized blood (See Col. 5, lines 15-54 of Wexler).
With regards to claim 6, the intravenous therapy system of Hunn, Kislev, Wexler teaches the claimed invention of claim 1, and Hunn further teaches (Figs. 9-12) that the intravenous therapy system (see Fig. 9) further comprising an adhesive (see [0064] “a plaster 2 which exhibits an adhesive lower surface in order to be able to adhere the base body over an injection point”) formed on a bottom surface (see [0064] “a plaster 2 which exhibits an adhesive lower surface”) of the housing (the unitary structure of 1,2) to secure the intravenous therapy system to a skin of the patient (see [0064]).
With regards to claim 9, the intravenous therapy system of Hunn, Kislev, Wexler teaches the claimed invention of claim 1, however Hunn is silent with regards to a window to allow a clinician implementing the intravenous therapy system to see through the housing and to a patient's skin.
Nonetheless, Wexler further teaches (Figs. 1-6) a window (The housing/sleeve 18 is taught to be transparent within Col. 4, lines 23-34. Therefore, the entirety of the housing/sleeve would be a window that allows a clinician implementing the intravenous therapy system to see through the housing and to a patient’s skin.) to allow a clinician (see the hand holding the intravenous therapy system in Fig. 1) implementing the intravenous therapy system (Fig. 1-6) to see through the housing (18) and to a patient's skin (The skin on the arm 16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn, Kislev, Wexler in view of a further teaching of Wexler such that the intravenous therapy system includes a window to allow a clinician implementing the intravenous therapy system to see through the housing and to a patient's skin. One of ordinary skill in the art would have been motivated to make this modification, in order to positively indicate the cannula placement within a blood vessel (Col. 3, lines 1-7 of Wexler). The intravenous therapy system of Hunn, Kislev, Wexler would be modified such that housing is transparent and includes a void or chamber space within that is in fluid communication with the needle. The blood would flow through the needle and into the transparent void or chamber space to provide a visual indication of the presence of arterial pressurized blood (See Col. 5, lines 15-54 of Wexler).
With regards to claim 10, the intravenous therapy system of Hunn, Kislev, Wexler teaches the claimed invention of claim 1, and Hunn further teaches (Figs. 9-12) that the needle hub (27) and the catheter hub (5) further comprise a locking mechanism (6c) that selectively locks and unlocks (see [0067] “the latching projections 6c of the guiding element 6 no longer engage with the latching projections 1a of the foundation body 1, then the cannula inserting device can be detached from the foundation body 1” and see [0073] “A needle carrier 27 which may be moved in the longitudinal direction of guiding element 6”) the needle hub and the catheter hub in an actuated position (see Fig. 9).

With regards to claim 17, Hunn discloses a peripheral intravenous catheter (PIVC) (see Fig. 9), comprising: 
a circular housing (the unitary structure of 1, 2; see Fig. 9 which shows the housing to be circular) to house: 
a needle hub (27) operatively coupled to a needle (8) to insert the needle into a patient's body (see [0073] “said needle carrier 27 being fixedly connected to the guiding needle 8…expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue” and see Fig. 10); and 
a catheter hub (5) operatively coupled (see [0073] “the cannula 3, together with its holder 5”) to a catheter (3) to insert the catheter into the patient's body (see [0073] “expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue”), the catheter being formed coaxially with an outer surface of the needle (see [0064] “The cannula inserting device comprises a guiding needle 8 which is guided through the cannula 3”), 
wherein after insertion of the needle into the patient's body, the needle is configured to be retracted into the needle hub, thus maintaining a distal end of the needle within the needle hub, to coaxially remove the needle from within the catheter (see Figs. 11-23 and [0076] “Fig. 11 shows the cannula inserting device shown in Fig. 10, once the needle carrier 27 has been retracted. The guiding needle 8 has thus been retracted back out of the expelled cannula 3 and inserted back into the guiding element 6, in order to avoid injuries.”).
However, Hunn is silent with regards to an inflatable bladder formed along a length of the catheter to maintain the catheter in the patient's body; and
a tubing;
an infusion fluid port configured to be in fluid communication with the patient’s blood stream;
a bladder fluid injection port, wherein the infusion fluid port and the bladder fluid injection port share the tubing such that the inflatable bladder may be inflated using a same fluid used to infuse the patient’s blood stream.
Nonetheless, Kislev teaches (Figs. 1-5) an inflatable bladder (250) formed along a length of a catheter (210) to maintain the catheter in the patient's body (See [00100] “The fixation balloon can be used for fixation of the catheter 200 with respect to the body of the person after being inserted into the cavity of that person”);
a tubing (240);
an infusion fluid port (see [0098] “the inflation lumen 240 has an inlet and an outlet” wherein the inlet is the infusion fluid port) configured to be in fluid communication with the patient’s bladder (see [0064-0065] and [00103] wherein the liquid is diffused through the elastic and permeable wall of the inflatable bladder and into the blood stream); 
a bladder fluid injection port (see at arrow 221 in Fig. 5), wherein the infusion fluid port and the bladder fluid injection port share the tubing such that the inflatable bladder (250) may be inflated using a same fluid used to infuse the patient’s bladder (see [0064-0065], [0098], and [00103] wherein the liquid used to inflate the bladder/fixation balloon is diffused through the elastic and permeable wall of the inflatable bladder/fixation balloon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the PIVC of Hunn with a teaching of Kislev such that the PIVC further comprises an inflatable bladder formed along a length of the catheter to maintain the catheter in the patient's body; a tubing; an infusion fluid port configured to be in fluid communication with the patient’s bladder; a bladder fluid injection port, wherein the infusion fluid port and the bladder fluid injection port share the tubing such that the inflatable bladder may be inflated using a same fluid used to infuse the patient’s bladder. One of ordinary skill in the art would have been motivated to modify the PIVC such that it comprises an inflatable bladder, in order to fixate the catheter within the body of the patient after the catheter is inserted into the patient (See [00100] of Kislev). Therefore, by fixating the catheter within the body of the patient the bladder may facilitate a continuous flow of liquid through the bladder during a prolonged period that may exceed three days, a week, or a month (See [0008-0010] of Kislev). In addition, one of ordinary skill in the art would have been motivated to modify a bladder fluid injection port in order to inflate the bladder/fixation element such that the bladder/fixation element can fixate a catheter within the body of the person (See [0098] and [00100] of Kislev).
The PIVC of Hunn modified in view of Kislev will hereinafter be referred to as the PIVC of Hunn and Kislev. However, The PIVC of Hunn and Kislev is silent with regards to the infusion fluid port being configured to be in fluid communication with the patient’s blood stream and the infusion being located within the blood stream.
Nonetheless, Wexler teaches (Figs. 11-12) an PIVC (see Col. 1, lines 6-14 “a peripheral intravenous (I.V.) catheter into a subcutaneous blood vessel”) that the infusion fluid port (see port annotated at 54 in Fig. 11) may be configured to be in fluid communication with the patient’s blood stream (60) and the PIVC may be used for infusion through a catheter (52) and into the patient’s blood stream (see Col. 1, lines 16-51 “cannula to be expelled or displaced from the blood vessel by movement of the cannula hub…to use the cannula to administer fluid therapy”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the PIVC of Hunn and Kislev with a teaching of Wexler such that the PIVC provides an infusion through the catheter and into a blood vessel within the patient’s body. One of ordinary skill in the art would have been motivated to make this modification, in order to place a catheter into a blood vessel to administer fluid therapy (See Col. 1, lines 16-51 of Wexler).
The PIVC of Hunn and Kislev modified in view of the teaching of Wexler will hereinafter be referred to as the PIVC of Hunn, Kislev, and Wexler.
With regards to claim 18, the PIVC of Hunn, Kislev, and Wexler teaches the claimed invention of claim 17, however Hunn is silent with regards to the PIVC further comprising an infusion tube/tubing (see interpretation made under 35 U.S.C. 112(b) heading regarding the infusion tube of claim 18 being interpreted as the same tubing as recited within claim 17) fluidically coupled to the catheter to provide an infusion through the catheter and into a blood vessel within the patient's body. 
Nonetheless, Kislev further teaches (Figs. 1-5) the PIVC (see Fig. 2) further comprising an infusion tube/tubing (240; see interpretation made under 35 U.S.C. 112(b) heading regarding the infusion tube of claim 18 being interpreted as the same tubing as recited within claim 17) fluidically coupled to the catheter (210) to provide infusion through the catheter and into the patient’s body (see [0064-0065], [0098], and [00103] wherein the liquid used to inflate the bladder/fixation balloon is diffused through the elastic and permeable wall of the inflatable bladder/fixation balloon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the PIVC of Hunn, Kislev, and Wexler with a further teaching of Kislev such that the PIVC further comprises an infusion tube/the tubing fluidically coupled to the catheter to provide infusion through the catheter and into the patient’s body. One of ordinary skill in the art would have been motivated to make this modification, as this infusion through the permeable wall of the fixation balloon/bladder forms a thin film (layer) of liquid that prevents or reduces the formation of biofilm on the external surface of the wall of the fixation balloon/bladder.
Furthermore, the PIVC of Hunn, Kislev, and Wexler teaches providing an infusion through the catheter and into a blood vessel (blood stream) within the patient’s body (as described within the rejection of claim 17 above wherein the PIVC of Hunn and Kislev is modified in view of Wexler). Therefore, no further modification is necessary of the PIVC of Hunn, Kislev, and Wexler.
	With regards to claim 19, the PIVC of Hunn, Kislev, and Wexler teaches the claimed invention of claim 17, however, Hunn is silent with regards to the PIVC further comprising a visual indicator to indicate when the needle and the catheter have accessed a blood vessel within the patient's body.
Nonetheless, Wexler further teaches (Figs. 1-6) a visual indicator (Col. 5, lines 15-54 “As the needle 42 punctures the blood vessel 60, as seen in FIG. 8, pressure within the blood vessel 60 forces blood 62 through the needle 42 and into the transparent void or chamber space 32 located within the plunger assembly 26 thereby providing a visual indication of the presence of arterial pressurized blood 62”) to indicate when a needle (42) and catheter (52) has accessed a blood vessel (60) within a patient's body (16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the PIVC of Hunn, Kislev, and Wexler with a further teaching of Wexler such that the PIVC includes a visual indicator to indicate when the needle and catheter have accessed a blood vessel within the patient's body. One of ordinary skill in the art would have been motivated to make this modification, in order to positively indicate the cannula placement within a blood vessel (Col. 3, lines 1-7 of Wexler). The PIVC of Hunn, Kislev, and Wexler would be modified such that needle hub/needle carrier is transparent and includes a void or chamber space within that is in fluid communication with the needle. The blood would flow through the needle and into the transparent void or chamber space which would provide a visual indication of the presence of arterial pressurized blood (See Col. 5, lines 15-54 of Wexler).
With regards to claim 20, the PIVC of Hunn, Kislev, and Wexler teaches the claimed invention of claim 17, however, Hunn is silent with regards to the PIVC further comprising a window to allow a clinician implementing the PIVC to see through the housing and to a patient's skin.
Nonetheless, Wexler further teaches (Figs. 1-6) a window (The housing/sleeve 18 is taught to be transparent. Therefore, the entirety of the housing/sleeve would be a window that allows a clinician implementing the PIVC to see through the housing and to a patient’s skin.) to allow a clinician (See the hand holding the PIVC in Fig. 1) implementing the PIVC (Fig. 1-6) to see through the housing (18) and to a patient's skin (The skin on the arm 16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the PIVC of Hunn, Kislev, and Wexler with a further teaching of Wexler such that the PIVC includes a window to allow a clinician implementing the PIVC to see through the housing and to a patient's skin. One of ordinary skill in the art would have been motivated to make this modification, in order to positively indicate the cannula placement within a blood vessel (Col. 3, lines 1-7 of Wexler). The PIVC of Hunn, Kislev, and Wexler would be modified such that housing is transparent and includes a void or chamber space within that is in fluid communication with the needle. The blood would flow through the needle and into the transparent void or chamber space to provide a visual indication of the presence of arterial pressurized blood (See Col. 5, lines 15-54 of Wexler).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn, Kislev, and Wexler as applied to claim 6 above, in view of Searle et al. (US 2015/0025503; hereinafter “Searle”).
With regards to claim 7, the intravenous therapy system of Hunn, Kislev, and Wexler teaches the claimed invention of claim 6, however, Hunn is silent with regards to an adhesive-defeating fluid port to receive an adhesive-defeating fluid to reduce the adhesive effects of the adhesive during removal of the intravenous therapy system from the patient's skin.
Nonetheless, Searle teaches (Fig. 25) an adhesive-defeating fluid port (703) to receive an adhesive-defeating fluid (701) to reduce the adhesive effects of the adhesive during removal of the intravenous therapy system from the patient's skin (see [0163] “several adhesive solvent reservoirs 701 in the base of a body 705 of a device adapted to adhere to skin…The adhesive solvent then flows through holes 703 in the bottom of the base of the device body 705, contacts and then releases the adhesive pad from the skin”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn, Kislev, and Wexler such that the housing of the intravenous therapy system comprises an adhesive-defeating fluid port to receive an adhesive-defeating fluid to reduce the adhesive effects of the adhesive during removal of the intravenous therapy system from the patient's skin. For example, the housing of the intravenous therapy system of Hunn, Kislev, and Wexler would be modified with the adhesive removal apparatus taught by Fig. 25 of Searle. One of ordinary skill in the art would have been motivated to make this modification, in order to dissolve the adhesive and therefore release the adhesive pad of the intravenous therapy system/device from the skin (See [0163] of Searle).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783